DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: artificial intelligence module in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 2 September 2020 with respect to the indication of various claim elements that invoke 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant contends the limitations identified in the prior Office action as means plus function limitations do not invoke 35 U.S.C. 112(f) as one of ordinary skill in the art would understand each limitation refers to a class of structures, e.g. imaging modalities, networking .
Applicant’s arguments, see page 10, filed 2 September 2020, with respect to the rejections of claims 7-20 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  Additionally, applicant’s arguments, see pages 13-16 with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 103 citing at least Leung and Fox have been fully considered and are persuasive in light of the amendments to the claims. The rejections of 24 June 2020 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Nolan on 25 February 2021.
The application has been amended as follows: 

2. At claim 1 line 5, change “the body of the subject” to read –the peripheral body portion of the subject--.
	3. At claim 1 line 15, change “the pressure sensor” to read –a pressure sensor--.
	4. At claim 1 line 32, change “the body of the subject” to read –the peripheral body portion of the subject--.
	5. At claim 1 line 38, change “the body of the subject” to read –the peripheral body portion of the subject--.
	6. At claim 1 line 39, change “a pressure sensor” to read –the pressure sensor--.
	7. At claim 1 line 40, change “the body of the subject” to read –the peripheral body portion of the subject--.
	8. At claim 1 line 60, change “the body of the subject” to read –the peripheral body portion of the subject--.
	9. At claim 1 line 64, change “the body proximate the treatment site” to read –the peripheral body portion proximate the treatment site--.
	10. At claim 1 lines 67-68, change “the body of the subject” to read –the peripheral body portion of the subject--.
	11. At claim 22 line 1, change “Claim 7” to read –Claim 1--.
	12. At claim 24 line 2, change “a body of a subject” to read –a peripheral body portion of a subject--.
	13. At claim 24 line 5, change “the body of the subject” to read --the peripheral body portion of the subject--.

	15. At claim 24 lines 34-35, change “the body of the subject” to read --the peripheral body portion of the subject--.
	16. At claim 24 line 42, change “to the treatment site, and” to read –to the treatment site during the delivery of the tMS, and--.
	17. At claim 24 line 45, change “the body of the subject” to read --the peripheral body portion of the subject—
	18. At claim 24 line 51, change “the body of the subject” to read --the peripheral body portion of the subject--.
	19. At claim 24 line 54, change “the body of the subject” to read --the peripheral body portion of the subject--.
	20. At claim 25 line 2, change “one or more articulating arm” to read –one or more of the articulating arm--.
	21. At claim 27 line 3, change “the body of the subject” to read --the peripheral body portion of the subject--.
	22. At claim 29 line 4, change “the body of the subject” to read --the peripheral body portion of the subject--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791